CARLOS R. ARANETA, HUGO BONILLA and LIZA BERENGUER, Defendants Below, Appellants,
v.
ATR-KIM ENG FINANCIAL CORPORATION and ATR-KIM ENG CAPITAL PARTNERS, INC., Plaintiffs Below, Appellees.
No. 60, 2007.
Supreme Court of Delaware.
Submitted: June 13, 2007.
Decided: June 14, 2007.
Before HOLLAND, BERGER and JACOBS, Justices.
RANDY J. HOLLAND, Justice.
This 14th of June 2007, the Court having considered this matter after briefing and oral argument, has determined the appeal is without merit because: to the extent the issues raised on appeal are factual, the record evidence supports the trial judge's factual findings; to the extent the errors alleged on appeal are attributed to an abuse of discretion, the record does not support those assertions; and to the extent that the issues raised on appeal are legal, they are controlled by settled Delaware law, which was properly applied. Therefore, this Court has concluded that the final judgment of the Court of Chancery should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its decision dated December 21, 2006.
NOW, THEREFORE, IT IS HEREBY ORDERED that the final judgment of the Court of Chancery, entered on January 10, 2007, is, AFFIRMED.